Citation Nr: 1037023	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a blood disorder, diagnosed 
as idiopathic thrombocytopenic purpura.

(The issues of entitlement to service connection for an anxiety 
disorder, to include panic and anxiety disorders secondary to 
multiple medical disorders, and to include secondary to post-
operative residuals of a right inguinal hernia; and entitlement 
to a compensable rating for post-operative residuals of a right 
inguinal hernia, are the subject of a separate decision under the 
same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 
1973.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In September 2005, the Veteran presented oral testimony at a 
hearing held at the RO before a Veterans Law Judge.  In November 
2005, the Board remanded the claim for further development.  In a 
correspondence dated August 10, 2010, the Board informed the 
appellant that he had the opportunity for another hearing because 
the Veterans Law Judge who conducted his hearing is no longer 
employed at the Board, and that if he did not respond within 30 
days, the Board will assume that he did not want another hearing.  
The claimant did not respond.

The issue of entitlement to service connection for an 
inguinal nerve disorder, to include secondary to 
postoperative residuals of a right inguinal hernia, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 


FINDING OF FACT

Idiopathic thrombocytopenic purpura was not demonstrated in-
service, idiopathic hemorrhagic purpura was not compensably 
disabling within a year of separation from active duty, and there 
is no competent and credible evidence of a nexus between 
idiopathic thrombocytopenic purpura and service.


CONCLUSION OF LAW

Idiopathic thrombocytopenic purpura was not incurred in or 
aggravated by service, and idiopathic hemorrhagic purpura may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in August 2003, March 2004, and January 2006 of the 
information and evidence needed to substantiate and complete a 
claim of entitlement to service connection, to include notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The Veteran was 
provided notice how disability ratings and effective dates are 
assigned in June 2008 correspondence.  The claim was 
readjudicated in a June 2008 supplemental statement of the case.  
Thus, any timing-of- notice error was cured and rendered 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or supplemental statement of the case, is sufficient 
to cure a timing defect).

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent warranted by law, afforded 
a VA examination.  The RO obtained the Veteran's service 
treatment records, to include, pursuant to the November 2005 
remand,  hospitalization records for a hernia repair performed in 
June 1973 at the U.S. Army Hospital in Okinawa, Japan.  In 
September 2006, the RO requested additional  records from Dr. 
Sparks.  That doctor only provided records dated from 2005 to 
2006.  A June 2010 supplemental statement of the case informed 
the Veteran that those limited records were the additional 
evidence of record from him.  In August 2008, the claimant 
underwent a VA examination, and the examiner rendered a medical 
opinion on the etiology of the idiopathic thrombocytopenic 
purpura.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Governing law and regulations
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as idiopathic hemorrhagic 
purpura, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Analysis

The Board has reviewed the service treatment records, private 
treatment records from Dr. Sparks, and the August 2008 VA 
lymphatic disorders examination report.  These records do not 
include any competent and credible opinion linking idiopathic 
thrombocytopenic purpura to service.  These records do not reveal 
any competent evidence of idiopathic hemorrhagic purpura during 
service or to a compensably disabling degree within a year of the 
Veteran's separation from active duty.  Indeed, the available 
treatment records from Dr. Sparks do not reveal a diagnosis of 
idiopathic thrombocytopenic purpura until July 2001.  While the 
appellant argues that Dr. Sparks diagnosed the disorder in 1983, 
even accepting that date shows that idiopathic thrombocytopenic 
purpura was not diagnosed until 1983, i.e., ten years 
postservice.

After reviewing the evidence of record the August 2008 VA 
examiner opined that there was no way to determine whether in-
service hematomas service were caused by the idiopathic 
thrombocytopenic purpura.  Such an opinion is not, however, a 
finding of a nexus since the examiner opined that there was "no 
way to determine."  Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(Where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'")  Moreover, the examiner found 
that the complete blood count during a 1973 hospitalization 
showed adequate platelets and that the appellant recovered quite 
well from the hernia operation.  It is also well to note that the 
1973 hospital report does not record any finding of bruising.  In 
short, there is no competent evidence linking idiopathic 
thrombocytopenic purpura to service.

The only evidence linking idiopathic thrombocytopenic purpura to 
service are the statements of the Veteran.  Idiopathic 
thrombocytopenic purpura is a disorder for which lay evidence of 
etiology is not competent nexus evidence.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that the appellant served as a medic in 
the service.  Medics, however, do not have sufficient training to 
render medical opinions on diagnosis and etiology of chronic 
hematological diseases.  Therefore, the claimant's assertion is 
not competent medical evidence.  See Black v. Brown, 10 Vet. App. 
279 (1997) (an opinion may be reduced in probative value even 
where the statement comes from someone with medical training, if 
the medical issue requires special medical knowledge).  While the 
Veteran can attest to factual matters of which he had first-hand 
knowledge, such as the appearance of hematomas, he is not 
competent to offer a medical opinion linking his currently 
diagnosed idiopathic thrombocytopenic purpura to service.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
 
There is competent evidence that the Veteran has idiopathic 
thrombocytopenic purpura.  Without such competent evidence the 
benefit sought on appeal cannot be granted.  
 
The claim is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a blood disorder, diagnosed 
as idiopathic thrombocytopenic purpura, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


